DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Applicant’s information disclosure statement filed 03/19/2021 has been considered and is included in the file.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Laney et al. (US 2011/0132265) in view of Petterson (US 6439157).
Regarding claim 1, Laney et al. discloses a milking device (includes various embodiments covering Figs. 1, 2, 9, 10, and 11), and comprising: a teat cup including a liner (paragraph [0004]), the liner having a bore part ((8) or (106)) disposed in a cylindrical shell such that a space is formed between an inner surface of the shell and the bore part, the bore part being elastically deformable between an open state and a closed state (paragraph [0004] discloses collapsing and expanding the bore part of the liner through a vacuum source to massage the teats and suck milk from the teats), a mouthpiece part disposed at one end of the bore part and closing one end of the shell (paragraph [0005]; Figs. 2, 11 shows the teat inserted through the mouthpiece part in the upper portion of the Figures), the mouthpiece part being configured to allow a teat (10) to be inserted therethrough (see Figs. 2 and 11), and a short milk tube part ((4) or (102)) disposed at the other end of the bore part and closing the outer end of the shell, the short milk tube part allowing milk sucked from the teat (10) by the bore part to flow therethrough (paragraph [0004]); a milk claw coupled to the short milk tube part (paragraph [0004]); and vents provided at a location on the short milk tube part (Figs. 9 and 10 show vents at a location on the short milk tube part (102) and Fig. 2 shows a vent at a location on the short milk tube part (4)).
Laney et al. does not explicitly disclose wherein vents are provided at a plurality of locations selected from a location on the mouthpiece part, a location on the short milk tube part, and a location on the milk claw. 
Petterson teaches a vent (8) provided at a location on the milk claw (1). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the milking device of Laney et al. to include an additional vent at a location on the milk claw as taught by Petterson in order to create a flow through the teat cup and to enable the transportation of milk therefrom (Petterson: col. 3, lines 15-22). Please note in the combination, vents provided at a plurality of locations include a location on the short milk tube part as taught by Laney et al. and a location on the milk claw as taught by Petterson.  
Regarding claim 2, Laney et al. as modified by Petterson teaches (references to Petterson) wherein one of the vents (8) is provided at the location on the milk claw (1).
Regarding claim 3, Laney et al. as modified by Petterson teaches (references to Laney et al.) wherein one of the vents (vent passage ((112) or (220)) is provided at the location on the short milk tube part ((4) or (102)), the location on the short milk tube part being in a coupling portion adjacent to the bore part ((8) or (106)) (See Figs. 2, 9-11).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Gascoigne (US 2507969) teaches a vent in a milk claw. Grace et al. (US 2011/0126768) teaches a vent in the mouthpiece of a milking device. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643